Title: John Thomas Ricketts to James Monroe, 19 April 1813
From: Ricketts, Thomas
To: Monroe, James


Sir,
Cameron Mills 19h April 1813.
I have in common with many other Inhabitants, felt some uneasiness at the defenceless situation of the district of Columbia at This critical time. The common rumer for the last Ten days that Admiral Warren was about to attact Baltimore, the arming of Lanchas and small craft for that purpose, and more Especially as this report has come direct from the admiral himself by several sources, and although there can be no doubt that he is Intirely disposed to Verify his Threats to the annoyance of That city, we could scarcely Imagine, in case the admiral was not sanguine as to his want of power to make a serious Impression on that town, That he would so Repeatedly have Expressed himself as he has done, to notify our people to prepare For The contest.
Therefore, we may Reasonably conclude that there is somthing differently aimed at. The want of water may oblige Them to proceed with a Frigate or sloop of Warr &c to The mouth of Susquehannah The only place where it can be got in abundance by Them without danger of annoyance from the shores and the larger shipping, may in The mean Time hover about Petapsco, and draw the Force of the country to that quarter where the Millitia are already on the allert and able to Exterminate The whole of The Enemies force in a few hours when they may venture From the Protection of his guns which they do not Intend.

It is Impossible That with The disposeable forces of the Enemy which cannot Exceed 2500 or 3000 men at the Extent which he could Risk upon Tirra firma, and a large portion of Them on sea legs to waddle on the ground Like cramed Ganders and some of Them side formost in The manner of a crab, that it is Impossible Mr Warran, means more Than To amuse in That quarter. The same force well directed in The defenceless state of The district could not fail to Succeed, and if the admiral is worth a Butten as a Marine or Military officer he will make The attempt in a Very short Time. It is possibly he is nearly Ready at This Juncture, They will likely in The first place make a bustle and Expend some powder in Petapsco and to continue The force In appearence, with most of The Heavy ships in That quarter and Finally to dispatch The Lanches and lighter craft in The night To fall in with one or Two short leged Frigates one would be sufficient with Two or Three Sloops of Warr To Ravage the Potomac up to the navy yard and destroy it and in short do what mischieff They please.
Those lanches and armed light Vessels can be of little or no use to Invest Baltimore or any port whatever on the chesapeak Except those of The district, The Lanches would be Important To Board the Gunboats in The night and To moove bodies of men from place To place .. and as to Fort Warbleton without a Force adequate to man The Guns or an officer in it To be Relied on and without one single man for the Block house would not delay The Enemy one Hour To land below and Take Possession of the Fort from The Back side. He would Then be master of Alexandria and the city at leas[t] sufficiently beyond high water mark To distroy To the Extent of Every thing Valuable.
There would be little dificulty for a Force of The kind To Be with us at This Season with The prevailing southerly winds .. without Even a look out boat on our part before we should know they were in The River.
They could not it is true continue many days with us, but a few hours would Enable Them To destroy The District and stab goverment in a degree so destructive that The Result could not be comprehended. The western catastrophies summing The whole Togeather, from The Treachery of a Hull To The nothingness of a winchester would in my opinion be as nothing when contrasted with The anticipated Evils now named.
The disasters named made no Impression To the Injury of Goverment upon one honest disposed Citizen which answered as stalking horses To our Domestic Enemies and by Their Insidious arts to Impose on The credulity of uninformed Citizens.
The thing would be different in The Anticipated Evil which would not only strengthen The futile and half Treasonable Charges of the malcontents, but weaken the confidence of The Great majority of The nation in The Executive that might be Tenfold more destructive in the present state of affairs, Than The Extent of Injury by the loss and destruction of property which The Enemy could inflict Even was he successfull To the Extent of which he might attempt in an Expedition of The kind.
There is Perhaps 30,000 Bles of Flour now in Ships at the wharves in alexandria: and as much more in Store Besides beef pork and such Saw Timber In abundance which They might Take off at once. That in The ships would cause no Delay. The arming of The small craft and Lanches with The commen Rumer which came from The mouth of Warren That They were To facilitate The Investment and annoyance of Baltimore By water when such small fry could be of little or no use, however I may be mistaken, has convinced my own mind That This District is the object aimed at which our Inattention to our own safety seems to Invite.
I have made diligent Enquiry for some time past at the state of The Fort when but Three days ago I was creditably Informed That many of The Platforms were Rotten and out of order. The want of men and a few Individuals conversant in Gunnery with one person at Least of Experience in That line and some of The Popolar Ideas of an Engineer would be proper on The Occasion.
Two Hundred men would, with Early attention put the Fort and Block houses to Support it in a Tolerable state of Defence. This with Four or five Hundred Millitia in The neighborhood in a state of preperations and That of the district well armed give us confidence in our selves and deter The Enemy from The attempt. There can be no doubt but he is well Informed of our state of defence .. I should say our none State of Defence and if we continue To Encourage him he cannot avoid The Invitation by our Inattention.
I am and appear likely To continue a criple by a weak knee from a Rhumatic attact That I can neither walk nor Ride but in a limited hopling degree. Other wise I would have known The state of the Fort munitions &c my self long before this.
Let us suppose However That the Enemy will appear Below The Fort at no distant date. The millitia of The district would not be able To appose him and The Fort in its present state of Defence could not Retard him Two Hours .. at any Rate no Longer Then to Land and assail it, The forces in it would Spike The Guns and make There Escape without being supported, The few Vollenteers That would flock in from The country from Charles county, the bulk of whose Inhabitants are the sworn opposeur To Goverment Through The Influence of such men as Phil. Stewartt &c would amount to little more Than nothing Half armed as they would be.
To call the millitia Togeather Through The Rotine of application to the Governors of Maryland and This commenwealth. There could be no adiquate defence in Time.
I have now gon over the out lines of what I think merits The attention of Goverment and be asured that I am not of a disponding Temper nor not In The Habit To View the dark side of Things in The common Occurrences of life .. as what may happen To day To morrow or the next day, may never happen, and further Th[e]re are Few men of Ideas as limited as my own less disposed to dispond In dificulties. I can make head against Fortune, and confidentially put her to defience. In The case in question when I See an Enemy prepaired With an adequate Force To destroy The District of The most consequence for The general Weal and That The only vulnerable part where The armes of The Enemy could Be Excercised with a prospect of success and on our part asleep at our posts to me appears allarming.
Do not my good sir believe That I have wrote This Long letter with out Real apprehensions Without The most distant View to be officious or Troublesom. I may be mistaken as To The Intended attact. The Enemy without more attention on our Part may give a death wound To our Goverment in a few days not be got over in a Season. I am your obdt Hble Sert
Jn Thos Ricketts
